DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 9-11, 13-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to effectively teach individually or in combination, obtaining a value for a scheduling parameter of a RLC layer and obtaining a value for a scheduling parameters of a PDCP or MAC sublayers of layer 2; and determining a QoS condition that satisfies a voice service; and scheduling a voice service based on the obtaining and determining as claimed.  The scheduling parameter with respect to the RLC layer is one of an MCS, a quantity of retransmissions, a discard-timer period, a PDCP buffer size, and a fragment quantity of the RLC layer and the voice QoS being satisfies is one of a quality of service mean opinion score (MOS) of the voice service is optimal; a throughput of the voice service is maximum; a transmission rate of the voice service is maximum; or a bit error rate of the voice service is minimum
Prior art Bhardwaj et al. (US Publication 2017/0118707 A1) teaches, a Radio Link Control (RLC) layer performing packet segmentation and reassembly to communicate over logical channels. A Medium Access Control (MAC) layer may perform priority handling and multiplexing of logical channels into transport channels. The MAC layer may also use Hybrid ARQ (HARD) to provide retransmission at the MAC layer to improve link efficiency. In the control plane, the RRC protocol layer may provide .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY P PATEL/Primary Examiner, Art Unit 2466